                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

LA’OTIS NICKELSON, ET. AL.                                      CIVIL ACTION

VERSUS                                                          NO. 18-4147

PROGRESSIVE COMMUNITY CARE
CENTER, LLC ET. AL.                                             SECTION “B”(1)

                                ORDER AND REASONS

        Before the Court are plaintiffs La’Otis Nickelson, Shondreca

Sanders, Roylena Humphreys, and Amber Trepagnier’s (collectively

“plaintiffs”) motion for attorney’s fees (Rec. Doc. 30) and Clerk of

Court’s bill of costs (Rec. Doc. 33). For the reasons below,

        IT IS ORDERED that plaintiffs’ motion for attorney’s fees is

GRANTED IN PART and DENIED IN PART. Defendants are hereby ordered to

pay     plaintiffs    $3,628.12     in    reasonable   fees 1   and   $640.00    in

recoverable costs, for a total of $4,268.12.

FACTS AND PROCEDURAL HISTORY

        This is a collective action to recover unpaid earned wages. See

Rec. Doc. 1. Plaintiffs brought this action on behalf of themselves

and others similarly situated to them to recover unpaid earned wages

from defendants Progressive Community Care Center, LLC and Keyorka




1   The calculation of the lodestar is as follows:

        Reasonable Hours x Rate = Total

        16.875 x $215 per hour = $3,628.12




                                          1
Dennis,       who   is   the    manager,    owner,   and     registered       agent   of

Progressive Community Care Center, LLC. See id. at 1.

        Plaintiffs       worked      for     defendants      as     mental       health

professionals. See id. at 2. Plaintiffs allege that beginning in or

around December 2015, defendants started paying them irregularly.

See id. Defendants told plaintiffs that there were stops in payment

because there were changes in providers, changes were taking place

in the payroll system, and changes at the state level were creating

financial hardships. See id. Plaintiffs allege that when employees

complained about not being compensated, defendants threatened to

terminate them. See id. Plaintiffs waited approximately 18 months to

receive full compensation for the hours that they had worked. See

id. at 3.

        The   Department       of   Labor   was   notified    of    defendants’       pay

irregularities in or around October 2017. See id. Defendants failed

to respond to notices sent by the Department of Labor. See id.

Plaintiffs      allege     that     defendants    repeatedly       promised    through

written correspondences to pay plaintiffs; however, defendants never

paid plaintiffs all of the wages that they earned from December 2015

through their respective last day. See id.

        On April 23, 2018, plaintiffs filed their complaint. 2 See Rec.

Doc. 3. Proof of serving summons and complaint upon defendants was

filed on May 8, 2019, showing a service date of May 4, 2018. Rec.



2   Defendants did not file an answer.
                                            2
Docs. 11-12.        On June 21, 2018, plaintiffs filed an affidavit from

their process server attesting to proof of service upon defendants

on May 4, 2018. Rec. Doc. 16-1.                  On August 16, 2018, the Clerk of

Court     granted    plaintiffs’    motion         for   entry   of   default   as   to

defendants. See Rec. Doc. Nos. 16, 19. On March 15, 2019, this Court

entered judgment in favor of plaintiffs in the total amount of

$28,650.00 plus judicial interest until the judgment is paid, plus

reasonable attorney fees and costs associated with this action. See

Rec. Doc. 25. On April 5, 2019, plaintiffs filed a motion for

attorney’s fees. 3 See Rec. Doc. 30. On May 17, 2019, the Clerk of

Court submitted a bill of costs. See Rec. Doc. 33.

        Plaintiffs contend that, pursuant to the Fair Labor Standards

Act (“FLSA”), they are entitled to attorney’s fees in the amount of

$4,031.25 for 18.75 hours of attorney time. Counsel for plaintiffs

expended 18.75 hours to bring this cause of action to closure.

Counsel’s billing rate of $215.00 per hour is his customary rate for

litigating federal cases and within the range of rates for attorneys

with similar experience, skill, and ability. Therefore, this Court

should enter a judgment awarding plaintiffs attorney’s fees in the

amount of $4,031.25. 4 See Rec. 30-1 at 2.

LAW AND FINDINGS

        A. FLSA Fee Shifting




3   Defendants did not file an opposition.
4   Defendants did not file an opposition.
                                             3
     In 1938, Congress enacted the FLSA to protect the laboring

public from unfair labor practices. See 29 U.S.C. § 202. Pursuant to

the FLSA, courts shall “allow a reasonable attorney’s fee to be paid

by the defendant, and costs of the action” when a judgment is awarded

to the plaintiff. 29 U.S.C. § 216(b). A default judgment was entered

in favor of plaintiffs. See Rec. Doc. 25. Accordingly, reasonable

attorney’s fees and costs shall be paid by defendants to plaintiffs.

See e.g., Buckhannon Bd. & Care Home, Inc. v. W. Virginia Dep't of

Health   &   Human   Res.,   532   U.S.       598,   604   (2001)   (“[E]nforceable

judgments on the merits and court-ordered consent decrees create the

“material alteration of the legal relationship of the parties”

necessary to permit an award of attorney's fees.”). However, it

remains to determine what fees and costs, if any, are reasonable.

     B. Calculation of Lodestar

     Courts in this Circuit use the lodestar method for determining

an appropriate attorneys’ fee award under the FLSA. See Saizan v.

Delta Concrete Products Co., Inc., 448 F.3d 795, 799 (5th Cir. 2006).

The lodestar method consists of two steps. See Louisiana Power &

Light Co. v. Kellstrom, 50 F.3d 319, 324 (5th Cir. 1995). The first

step is to determine the reasonable number of hours expended on the

litigation and the reasonable hourly rates for the participating

attorneys. See id. The second step is to multiply the determined

hours by the determined rate. See id. The resulting product is the

lodestar. See id.


                                          4
     The lodestar may be accepted as is or adjusted. See Johnson v.

Georgia Highway Exp., 488 F. 2d 714, 717-19 (5th Cir. 1974). There

are twelve factors to consider in establishing whether to accept or

adjust the lodestar. See id. Those twelve factors are:


     (1) the time and labor involved; (2) the novelty and
     difficulty of the questions involved; (3) the skill
     requisite to perform the legal services properly; (4) the
     preclusion of other employment by the attorney due to this
     case; (5) the customary fee; (6) whether the fee is fixed
     or contingent; (7) time limitations; (8) the amount
     involved and results obtained; (9) the experience,
     reputation.   And    ability   of   counsel;    (10)   the
     undesirability of the case; (11) the nature and length of
     the proceedings; and (12) awards in similar cases. See id.

However, “to the extent that any Johnson factors are subsumed in the

lodestar, they should not be reconsidered when determining whether

an adjustment to the lodestar is required.” Migis v. Pearle Vision,

Inc., 135 F.3d 1041, 1047 (5th Cir. 1998).

           a. Reasonable Hours Expended

     “[T]he     fee        applicant       bears   the   burden    of    establishing

entitlement     to    an    award    and    documenting    the    appropriate   hours

expended . . ..” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). In

documenting the hours expended, attorneys should “exercise billing

judgment   by    excluding          time    that   is    unproductive,     excessive,

duplicative, or inadequately documented when seeking fee awards.”

Creecy v. Metro. Prop. & Cas. Ins. Co., 548 F. Supp. 2d 279, 286

(E.D. La. 2008). “The remedy for failing to exercise billing judgment




                                              5
is to reduce the hours awarded as a percentage and exclude hours

that were not reasonably expended.” Id.

         Courts may eliminate hours that are excessive, duplicative, and

too vague to permit meaningful review. See Johnson v. Big Lots, 639

F. Supp. 2d 696, 792 (E.D. La. 2009). Court may also deduct time

spent     on   unsuccessful        or     unnecessary         pleadings,   discovery,   or

memoranda. See White v. Imperial Adjustment Corp., 2005 U.S. Dist.

LEXIS     13382     *1,    *34    (E.D.    La.       2005).    “The   Fifth   Circuit   has

repeatedly determined that bald assertions regarding the exercise of

billing judgment are insufficient.” See Dardar v. T&C Marine, L.L.C.,

2018 U.S. Dist. LEXIS 139837, at *17 (E.D. La. 2018).

         Plaintiffs submit a declaration of their counsel and time

records to establish an amount for the fee award. See Rec. Doc. Nos.

30-2, 30-3. The declaration and time records exhibit the following

total:

         Total Hours:          18.750

         The time entries are generally well documented; however, some

entries are duplicative and vague. Examples of the latter include:

“communication,           L.   Nickelson”,       “meeting,      Trepagnier,    Nickelson,

Sanders, Humphreys”, and “motion extension of time”. See Rec. Doc.

30-3 at 1-2. Obviously, counsel must communicate with the client(s)

on   a    regular    basis       but    without      further    explanation    concerning

counsel’s communications with his client(s), a meaningful review of

the entries is limited. It is also impossible to decipher from the


                                                 6
“motion    extension   of   time”   entry   whether   counsel   was   reading,

drafting, or filing the mentioned motion. Counsel declares that

“[a]ll events billed were necessary to further the litigation without

unnecessary duplication of effort or unreasonable expending of time”

but does not does provide the Court with evidence of their own

applied billing judgment. See Dardar, 2018 U.S. Dist. LEXIS 139837

at *18 (“Braud has provided no comparison of the hours actually

worked to the hours written off and thus has not established by

competent evidence that its counsel fully wrote off all unproductive,

excessive or redundant hours.”). Therefore, a limited reduction is

warranted.

     Accordingly, the Court will apply a ten percent reduction to

the hours that plaintiffs submitted. See Pruett v. Harris County

Bail Bond Dd., 499 F.3d 403, 418 (5th Cir. 2007)(stating that courts

may use their equitable discretion to reduce an award); see, e.g.,

Saizan, 448 F.3d at 800 (10% reduction for vagueness, duplicative

work and lack of billing judgment). With that, the result is as

follows:

     Total Reasonable Hours:                    16.875

            b. Reasonable Hourly Rate

     Reasonable fees are calculated based on the prevailing market

rate in the relevant community for similar services by attorneys of

reasonably comparable skill and experience. See Blum v. Stetson, 465

U.S. 886, 895 (1984). “Determination of the reasonable hourly rate


                                       7
for     a    particular      community      is     generally     established     through

affidavits of other attorneys practicing there.” Chisholm v. Hood,

90 F. App'x 710 (5th Cir. 2004). These determinations of rates are

performed on case-by-case basis. See id.

      To      establish      that     their       counsel’s    rate     is    reasonable,

plaintiffs submit a declaration of their counsel. See Rec. Doc. 30-

2. The declaration highlights counsel’s skill and experience as well

as a certification of the hourly billing rate. See id. at 1-2.

Specifically, the submission declares that counsel for plaintiffs is

a   solo     practitioner;      has    been   practicing       in   federal    courts   of

Louisiana for 9 years; and has represented clients in a variety of

federal cases, including those brought in accordance with the FLSA,

Title       VII,   and   §   1983.    See   id.    at   2.    Counsel   for    plaintiffs

previously certified an hourly billing rate as $215 in Civil Action

No. 15-2515. See id. at 2 fn. 1. In this District, rates from $200

to $400 per hour have been found to be reasonable for FLSA work in

the New Orleans community, depending on counsel’s experience. See,

e.g., Funez v. EBM, 2018 U.S. Dist. LEXIS 177529, *11 (E.D. La.

2018); Smith v. Manhattan Mgmt. Co., LLC, 2016 U.S. Dist. LEXIS

30814, at *7 (E.D. La. 2016); Altier v. Worley Catastrophe Response,

LLC, 2012 U.S. Dist. LEXIS 6391, 2012 WL 161824, at *68 (E.D. La.

2012). Accordingly, the requested hourly rate of $215.00 is found

reasonable.

               c. Johnson Factors


                                              8
     In analyzing the lodestar, Johnson factors were considered.

That consideration resulted in a reduction of the reasonable

hours expended in this litigation. There is no need for the Court

to reconsider the Johnson factors for a second time. See Migis,

135 F.3d at 1056.



           C. Costs

     The Clerk of Court’s bill of costs exhibits a total of $640.00. 5

See Rec. Doc. 33. Title 28 U.S.C. § 1920 provides that a court may

tax the following costs:

     [F]ees of the clerk and marshal; fees of the court reporter
     for all or any part of the stenographic transcript
     necessarily obtained for use in the case; fees and
     disbursements for printing and witnesses; fees for
     exemplification and copies of papers necessarily obtained
     for use in the case; docket fees; compensation of court-
     appointed     experts,     interpreters,    and     special
     interpretation services.

Mota v. Univ. of Texas Houston Health Sci. Ctr., 261 F.3d 512, 529

(5th Cir. 2001). Counsel for plaintiffs is seeking the following

costs:

           Fees of the Clerk:                        $400.00

           Services Fees:                            $240.00

Upon review of the bill of costs and findings by the Clerk of Court,

there is sufficient basis for awarding $640.00 as recoverable costs

under law. See Rec. Doc. 33.



5 Other costs in the amount of $4.05 were not included in the total amount. See
Rec. Doc. 33.
                                       9
New Orleans, Louisiana this 30th day of July, 2019




                           ___________________________________
                           SENIOR UNITED STATES DISTRICT JUDGE




                           10
